DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
This/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim(s) 1, 3, 5 & 10-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Applicant cited paragraphs 0048-0050, 0053, 0056 & 0058 for supporting the amendments.  The Examiner reviewed the cited paragraphs.  First the cited paragraphs are drawn to a non-elected embodiment.  Second the cited paragraphs did not support the amendment.  For example there was no disclosure of the predetermined temporal interval.    In reviewing the Specification, the Examiner note Para 0069, 0072-0073 but Specification supports luminance values of endoscope images.  Additionally the Specification discloses pulsing the light at a time interval and then analyzing the image to find the same change in luminance.  The claim language recites detecting changes in intensity within a temporal interval or outside of a temporal interval.  Ignoring the confusing nature of the claim language, there is no support for detecting changes outside or inside of a temporal interval.  Para 0072 discloses the luminance value of the endoscopic image temporally changes regularly at time intervals equivalent to the time intervals at which the detection light I is output.  Para 0072 describes average luminance changes over time intervals being equivalent to the time intervals being output from the detection light.  Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, 5 & 10-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1
The claim language states, “when change in the intensity…is within the predetermined temporal interval” and “when change in the intensity…is not within the predetermined temporal interval”.  The Examiner does not understand how the change in intensity being within or not within an interval results in the probe being in use or not.  The Specification in Para 0072 states, “the luminance value of the endoscopic image temporally changes regularly at time intervals equivalent to the time intervals at which the detection light I is output”.  The Examiner understands time intervals being equivalent or not.  For the sake of argument, it is possible that the change in intensity is irregular but the irregularity is within the predetermined temporal interval.  The Examiner understands the changes over time intervals needing to be equivalent but not within time intervals.  Appropriate action is required.
Claim 12
Claim 12 states, “detection-light emitter constantly emits the detection light”.  The language is confusing as Claim 1 from which Claim 12 depends states, “detection 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1, 3, 5 & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GONO (U.S. Patent Application Para A1) and further in view of Kobayashi (U.S. Patent Application 2011/0015528 A1).
NOTE:  In light of the pending 35 U.S.C. § 112 rejections, the claims are being interpreted as best understood by the Examiner.
Claim 1:  GONO teaches – 
A blood-vessel recognition system [bio-optical measurement apparatus] [to allow a user to easily recognize whether or not a blood vessel locates in an area] (Para 0003 & 0006) comprising: 
a laser-light source [light source unit] (Figure 8, Element 321)
a blood-vessel recognition probe [measurement probe] (Figure 8, Element 31) that has 
a probe body (as shown in Figure 8, Element 31) that is inserted into a body [subject] (Figure 3, Element O1 and Figure 8, Element S1) and 
a laser-light emitter [illumination fiber] (Figure 8, Element 311) that is provided on the probe body (as shown in Figure 8, Element 31) and 
Examiner’s Note:
that emits laser light supplied from the laser-light source [a laser, The light source unit is…a laser…irradiates the biological tissues S1 with the illumination light] (Para 0043)
a detection-light source that outputs detection light [illumination device 5 includes a light source unit 51] (Para 0059 and Figure 8, Element 51)
a detection-light emitter that radiates, onto the living tissue, the detection light supplied from the detection-light source (Figure 8, Element 211a)
a detection-light detector that detects the detection light radiated onto the living tissue (Figure 8, Element 322)
wherein a distal end of the detection-light emitter is disposed in a vicinity of a distal end of the laser-light emitter (as shown in Figure 8)
GONO teaches a permission signal outputting unit (Figure 8, Element 22 and Figure 9).  GONO reaches using wavelength thresholds for performing a measurement at only the appropriate site in a biological body (Para 0094).  GONO fails to teach a safety mechanism is protect the staff and patient from the laser light directly entering their eyes (Para 0007).  GONO fails to teach reducing the laser light.
However, Kobayashi teaches – 
an in-use-state determining device [judgement unit] that determines whether the probe [medical probe] is in an in-use state [predetermined state] in which the laser light emitted from the laser-light emiter (Figure 2, Element 110) is radiated onto living tissue in the body [judgment unit may judge whether the medical probe is in the predetermined state based on the ] (Para 0010 & 0013); and
a controller that controls the laser-light source (Figure 2, Element 230R, 230 B & 230G) on the basis of a determination result obtained by the in-use-state determining device, such that the intensity of the laser light is reduced when the probe is not in the in-use state, compared with when the probe is in the in-use state [the control unit may reduce the amount of laser light emitted from the laser source in incremental steps based on the judgment result by the judgment unit] (Para 0010-0011) in order to ensure safety even when the laser light emitted from the medical probe directly enters an eye of a person in an examination room such as an operator (Para 0009).
the detection light whose intensity changes in a predetermined temporal interval (Figure 9, Element S301)
when change in the intensity of the detection light detected by the detection-light detector is within the predetermined temporal interval, the in-use-state determining device determines the blood-recognition probe is in the in-use-state where the laser light emitted from the laser-emitter is radiated onto the living tissue in the body (Figure 9, Element S303), and
when change in the intensity of the detection light detected by the detection-light detector is not within the predetermined temporal interval, the in-use-state determining device determines the blood-vessel recognition probe is not in the in-use-state (Figure 9, Element S305)

Claim 3:  GONO teaches the detection-light emitting unit of the probe [a plurality of optical fibers] (Para 0038).  
GONO fails to teach a safety mechanism is protect the staff and patient from the laser light directly entering their eyes (Para 0007 of Kobayashi).  GONO fails to teach a detection-light source having a lower intensity than the intensity of the laser light.
However, Kobayashi teaches – 
wherein the detection-light source [light emitted from the electronic-scope] (Para 0075) outputs detection light having a lower intensity than the intensity of the laser light (Para 0059)
Examiner’s Note:  
which is output from the laser-light source (Figure 2, Element 230R, 230 B & 230G) when the probe [medical probe] is in the in-use state [predetermined state] (Para 0010 & 0013) in order to ensure safety even when the laser light emitted from the medical probe directly enters an eye of a person in an examination room such as an operator (Para 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GONO to include the lower intensity as taught by Kobayashi in order to ensure safety even when the laser light emitted from the medical probe directly enters an eye of a person in an examination room such as an operator (Para 0009).
Claim 5:  GONO fails to teach the detection-light source has a property different than laser light.  However, Kobayashi teaches wherein the detection-light source outputs the detection light [light emitted from the electronic-scope] (Para 0075), which has a property different from that of the laser light.
Examiner’s Note:  Kobayashi teaches the laser light (Para 0058).  Kobayashi does not specifically teach different properties of laser light to the detection light.  However, Kobayashi cites examples of the detection light emitted such as LED, Xenon light and sunlight (Para 0075).  The Examiner contends that the LED, Xenon light and sunlight have inherently different properties from the laser by nature of the different types of lights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GONO to include the detection-light source of the safety mechanism as taught by Kobayashi in order to ensure safety even when 
Claim 10:  The Examiner notes that GONO teaches a display capable of displaying the claimed elements (Figure 8, Element 6).  However, assuming the claim required the determined result being displayed.  The Examiner notes that GONO fails to teach the display indicating a determined result.
However, Kobayashi teaches further comprising a display (Figure 2, Element 30) that displays an in-use-state indication indicating a determination result obtained by the in-use-state determining device [a message indicating that the amount of laser light is now limited is displayed on the monitor 30] (Para 0067; Para 0010 & 0013) in order to ensure safety by informing the operator of the operation of the system (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GONO to include the display of the determined result as taught by Kobayashi in order to ensure safety by informing the operator of the operation of the system (Para 0002).
Claim 11:  GONO teaches:
wherein the laser-light emitter includes an irradiation optical fiber [illumination fiber] (Figure 8, Element 311) and
the detection-light detector includes a detection optical fiber [illumination fiber
the laser light emitted from the irradiation optical fiber and the detection light emitted from the detection optical fiber are emitted substantially parallel to each other (as shown in Figure 8), and
the detection light is radiated onto the living tissue at substantially the same position as the laser light (Figure 8, Element 211a & 315)
Claim 12:  GONO teaches wherein the detection-light emitter constantly emits the detection light [xenon lamp] (Para 0043).

Response to Arguments
Applicant’s arguments, see Page 5, filed 02/03/2021, with respect to the rejection under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.  The Examiner understands the differences between the prior art and the invention of the Applicant.  However in view of multiple pending 35 U.S.C. § 112 rejections, the Examiner contends that the claim language is unclear and indefinite.  Further, the current claim language is not supported by the disclosure as originally filed.  The Examiner contends that due to the confusing claim language the prior art reads on the claims as best understood by the Examiner.  
Claims 9 &10 recite:
9. The medical observation system according to claim 6, wherein the judgment unit judges whether the medical probe is in the predetermined state based on the reflected light which is received by the light-receptive member during a period in which the laser light is not emitted toward the subject. 



Based on the teachings of Kobayashi, Kobayashi teaches the probe making a determination based on period and intensity change.
The Examiner contends that if the claim language was amended to overcome the pending 35 U.S.C. § 112 rejections, the Examiner would agree that the teachings of GONO in view of Kobayashi would overcome the prior art rejection of record.  The arguments are thus unconvincing.  The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793